
	
		II
		111th CONGRESS
		2d Session
		S. 3633
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2010
			Mr. Carper (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Solid Waste Disposal Act to improve a
		  provision relating to Federal procurement of recycled materials to reduce
		  greenhouse gas emissions.
	
	
		1.Federal procurement of
			 recycled materials to reduce greenhouse gas emissionsSection 6002(c) of the Solid Waste Disposal
			 Act (42 U.S.C. 6962(c)) is amended—
			(1)by striking (1) After the
			 date and inserting the following:
				
					(1)In
				generalAfter the date
					;
				
			(2)by redesignating
			 paragraphs (2) and (3) as paragraphs (4) and (5);
			(3)in paragraph
			 (1)(C)—
				(A)by inserting
			 subject to paragraph (3), before are only
			 available; and
				(B)by striking the
			 last sentence; and
				(4)by inserting
			 after paragraph (1) the following:
				
					(2)Relationship to
				Bureau of Standards guidelinesAny determination under paragraph
				(1)(B) shall be made on the basis of the guidelines of the Bureau of Standards
				in any case in which the material is covered by those guidelines.
					(3)Unreasonable
				price restrictionFor a product containing at least 25 percent
				recovered materials, a price in the amount of not more than 110 percent of the
				bid price of the highest-ranked competing product containing zero or de minimis
				recovered materials shall not be considered an unreasonable price under
				paragraph
				(1)(C).
					.
			
